                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JUNE CHO,                          )
                                   )
                Plaintiff,         )
                                   )
    v.                             )        1:18CV288
                                   )
DUKE UNIVERSITY and                )
MARILYN HOCKENBERRY,               )
                                   )
                Defendants.        )


                                 ORDER

    For reasons to be set forth in a Memorandum Opinion, this

court will grant Defendants’ Motion for Summary Judgment, (Doc.

20), on the following claims:

    1.      Plaintiff’s claim for tortious interference with

contract; and

    2.      Plaintiff’s claims under Title VII and N.C. Gen. Stat.

§§ 143-422.1 et seq. for national origin discrimination and

retaliation.

    With respect to Plaintiff’s claim for defamation, this

court requires further briefing on the following statement that

Defendant Hockenberry allegedly made:

    I think almost [at] the end of my career at Duke,
    because Marilyn Hockenberry knew that I be kick out,
    fired pretty soon, so Hockenberry advise Im, Just away
    from June Cho and nothing will help you if you keep
    that relationship.




    Case 1:18-cv-00288-WO-JLW Document 35 Filed 10/03/19 Page 1 of 3
(Deposition of June Cho (Doc. 34-1) at 141.) In the supplemental

briefing, the parties shall address the following three issues:

    1.   Whether this statement is sufficient, as a matter of

North Carolina law, to state a claim for defamation, (see Compl.

(Doc. 7) at 1-2); and

    2.   Whether this testimony by Plaintiff, alleging Defendant

Hockenberry made this statement to an individual named Im,

without further evidentiary support, is presented in a manner

that comports with the requirements of Fed. R. Civ. P. 56(c)(2),

that is, whether this statement is presented in a form that

would be admissible in evidence. It is not clear to the court

who overheard this statement. No admission has been presented

that Dr. Hockenberry made this statement. Dr. Im has filed an

affidavit which states that Dr. Im does not recall Dr.

Hockenberry making a statement that Dr. Cho would become

physically dangerous. (Doc. 20-9 at 1.) Dr. Im was aware of a

dispute between Dr. Cho and Dr. Hockenberry but did not get

involved. (Id.) Dr. Im’s affidavit makes no mention of the

statement Dr. Cho alleges and is set forth above; and

    3.   Whether this court can and should exercise supplemental

jurisdiction of this state claim if the remaining federal claims

are dismissed.




                                 - 2 -



    Case 1:18-cv-00288-WO-JLW Document 35 Filed 10/03/19 Page 2 of 3
    IT IS ORDERED that the parties submit supplemental briefing

on these three issues by Monday, October 7, 2019, at 12:00 noon.

These briefs shall be no more than ten pages in length. A

lengthy factual and procedural description is not required. No

responsive briefs will be permitted.

    This the 3rd day of October, 2019.




                                 _______________________________________
                                     United States District Judge




                                 - 3 -



    Case 1:18-cv-00288-WO-JLW Document 35 Filed 10/03/19 Page 3 of 3
